Case 1:15-cv-00049-WMS-HKS Document 106-8 Filed 08/20/19 Page 1 of 4




   EXHIBIT F
  Case 1:15-cv-00049-WMS-HKS Document 106-8 Filed 08/20/19 Page 2 of 4




                    U.S.EQQL EMPLOYMENT OPPORTUNITY CO1QSSION
                                  Buffalo Local Office
                                                                               6 Fountain Plaza,Suite 350
                                                                                      Buffalo, NY 14202
                                                                                         (716)551-4442
                                                                                     ITY(716)551-5923
                                                                                     FAX(716)551.4387




                                                            Charge No.: 846-2010-55217



Darcy M.Black
253 Payne Ave., Lower
North Tonawanda, NY 14120                                   Charging Party


Black Angus Meats
Attn.: Robert Seibert, Owner
2519 Niagara Falls Blvd.
Amherst, NY 14226                                          Respondent




                                     DETERMINATION

Under the authority vested in me by the Commission's Procedural Regulations, I issue the
following determination on the merits ofthis chargefiled under Title VII of the Civil Rights Act
of 1964(Title VII), as amended and the Equal Pay Act(EPA.) Timeliness, deferral and all other
requirements for coverage have been met.

Charging Party began her employment with Respondent on May 16, 2004, as a front counter
employee who performed wrapper, packer and cleaner duties. Charging Party alleged that she
was paid a lower hourly rate and subjected to different terms and conditions ofemployment
because of her gender/female. Charging Party also alleged that she was subjected to a racially
offensive and hostile work environment when her hi-racial children were referred to as "riggers"
by a coworker. Although she complained about the harassment, Respondent failed to take
effective actions. Charging Party asserted that she was constructively discharged because she
could no longer tolerate the hostile work environment. Finally, Charging Party alleged that
during her employment, Black applicants were denied employment.

Respondent denied that Charging Party was paid at alower hourly rate because of her gender and
maintained that employees are paid according to their job experience, additional duties assigned,
and seniority. Respondent acknowledged that Charging Party complained about race
discrimination, but that her claim was unfounded. Lastly, Respondent denied that Black
applicants were denied employment based on race.




                                                                                                  DEF0018
  Case 1:15-cv-00049-WMS-HKS Document 106-8 Filed 08/20/19 Page 3 of 4




A review ofhourly rates assigned of both male and female employees revealed that Charging
Party and other females were paid at a higher salary than a number of male employees. The
hourly rate was diverse depending on seniority, previous experience, additional duties assigned,
and other factors unrelated to gender. None ofthe information obtained during the investigation
substantiated that females were paid at a lower hourly rate than males.

However,the investigation revealed that Charging Party was subjected to a racially offensive and
hostile work environment. Further, Charging Party complained about race discrimination, but
Respondent failed to take effective or corrective actions, and she was constructively discharged
on May 25, 2012.

The investigation also revealed that Black applicants applied for employment during the years
Charging Party worked for Respondent; none of them were interviewed or offered employment.
EEOC requested Respondent provide copies of most recent employment applications that they
received, but they were unable to comply. Because its response was "only completed
applications are kept...and they are maintained for a few months or until a position is filled,"
this represents a recordkeeping violation. Employment Laws require that employment records,
including employment applications shall be kept for at least a period of one year of the date of an
employment action.

Based on this analysis, I have determined that the evidence obtained during the investigation
does not establish a violation ofTitle VII and the EPA with respect to wages disparity. This
letter will be the only notice ofthe Charging Party's right to sue sent by the Commission with
respect to her wages claim. Following this dismissal, the Charging Party may only pursue her
wages claim under Title VII and the EPA by filing suit against the Respondent named in the
Charge within ninety(90)days ofthe receipt ofthis letter. Otherwise, the Charging Party right
sue on these issues will be lost.

There is, however, reasonable cause to believe that Charging Party was subjected to a hostile
work environment and constructive discharge based on race discrimination in violation ofTitle
VII. It has been also confirmed that Respondent failed to interview and hire Black applicants. In
addition, Respondent incurred in a recordkeeping violation by not retaining its employment
applications for at least one year as required by law.

This determination does not conclude the processing ofthis charge. The EEOC will begin
conciliation efforts to resolve all matters where there is reason to believe that violations have
occurred. Therefore, the Commission now invites the parties to join with it in reaching a just
resolution to this matter. The confidentiality provisions of Section 107 ofTitle VII and the
Commission Regulations apply to information obtained during conciliation.




                                                                                                    DEF0019
 Case 1:15-cv-00049-WMS-HKS Document 106-8 Filed 08/20/19 Page 4 of 4




When the Respondent declines to discuss settlement or when,for any reason, a settlement
acceptable to the office Director is not obtained, the Director will inform the parties and advise
them ofthe court enforcement alternatives available to aggrieved persons and the Commission.
A Commission representative will contact each party in the near future to begin conciliation.


                                      On Behalfofthe Commission:


 OCT 2 0 2014
Date                                        E. Thompson, Jr.,
                                        uffalo Local Office


CC: Josephine A. Greco
    1700 Rand Building
    14 Lafayette Square
    Buffalo, NY 14203

     Damon Morey
     Attn.: Stacey L. Moar
     The Avant Building,Ste. 1200
     200 Delaware Ave.
     Buffalo, NY 14202




                                                                                               DEF0020
